DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is NOT to a process, machine, manufacture or composition of matter.  The claim is drawn to a “computer readable storage medium”.  The specification mentioned the claimed computer readable storage medium in paragraphs 0017, 0020, 0169, and 0178 of the specification, but does not define the computer readable storage medium, therefore, it includes transitory and non-transitory computer readable medium.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (In re Nuijten).  Therefore, claim 9 does not fall within a statutory category (the rejection can be overcome by specifying the computer readable storage medium as “non-transitory computer readable storage medium”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by da Silva et al. (US 2020/0059397 A1).
(1) Regarding claim 1:
Da Silva discloses a state detection method for network communication, applied to a terminal, comprising: 
obtaining a monitoring configuration parameter of a reference state, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters; and performing (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-
based on the monitoring configuration parameter, a detection process corresponding to the reference state (actions of the beam failure detection layer based on threshold N-oos-bfd and timer-oos-bfd, para. 0233-0235, actions of the radio link monitoring layer based on threshold Thr-oos and Thr-is, para. 0237-0238), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213).
(2) Regarding claim 16:
da Silva discloses a detection configuration method for network communication, applied to a network device, wherein the method comprises: 
sending a monitoring configuration parameter of a reference state to a terminal, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224); and 
the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated 
(3) Regarding claim 19:
da Silva discloses a terminal, comprising a memory (The base station 110 and UE 120 may further comprise respective a memory 1470 1530 comprising one or more memory units, para. 0270), a processor, and a computer program that is stored in the memory and capable of running on the processor (The memory is arranged to be used to store e.g. feedback options, information, data, configurations, and applications to perform the methods herein when being executed in the respective base station 110 and UE 120.  In some embodiments, a respective computer program comprises instructions, which when executed by the respective at least one processor, cause the at least one processor of the respective base station 110 and UE 120 to perform the actions above, para. 0271-0272), wherein when the computer program is executed by the processor, steps of a state detection method for network communication are implemented, the method comprises: 
obtaining a monitoring configuration parameter of a reference state, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213; the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220; and parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224); and 

the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213).
(4) Regarding claim 20:
da Silva discloses all subject matter of claim 1 as discussed in rejection of claim 1 above, and da Silva further discloses a computer-readable storage medium (The base station 110 and UE 120 may further comprise respective a memory 1470 1530 comprising one or more memory units, para. 0270), wherein the computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, the steps of the state detection method for network communication according to claim 1 are implemented The memory is arranged to be used to store e.g. feedback options, information, data, configurations, and applications to perform the methods herein when being executed in the respective base station 110 and UE 120.  In some embodiments, a respective computer program comprises instructions, which when executed by the respective at least one processor, cause the at least one processor of the respective base station 110 and UE 120 to perform the actions above, para. 0271-0272).
(5) Regarding claims 2 and 17:
at least one of the following information: 
one set of reference state configuration parameters configured for the terminal (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213);  
at least one set of reference state configuration parameters configured for at least one reference signal (RS) of the terminal (That configuration may comprise one or multiple resources where the particular CSI-RS is transmitted, para. 0213); 
at least one set of reference state configuration parameters configured for at least one RS set of the terminal; 
at least one set of reference state configuration parameters configured for at least one bandwidth part (BWP) of the terminal; 
at least one set of reference state configuration parameters configured for at least one cell of the terminal; at least one set of reference state configuration parameters configured for at least one carrier of the terminal; or 
at least one set of reference state configuration parameters configured for at least one bandwidth or at least one bandwidth combination of the terminal.
(6) Regarding claim 4:
da Silva discloses all subject matter of claim 1, and further discloses wherein the one set of reference state configuration parameters comprises at least one of the following parameters: 

wherein when the reference state comprises the RLM, the preset counter comprises an out- of-sync counter and an in-sync counter (the UE is configured by the network with thresholds for cell-level radio link monitoring (Thr-oos and Thr-is), para. 0220); and when the reference state comprises the BFD, the preset counter comprises a beam failure instance counter (parameters for detecting beam failure detection (N-oos-bfd and timer-oos-bfd), para. 0223-0224, these counters are started once the first OOS event arrives, para. 0232; when the number of OOS events reaches N-oos-bfd, the UE should declare the detection of beam failure, para. 0234, the examiner interprets the threshold N-oos-bfd for the counter as the claimed a beam failure instance counter).
(7) Regarding claim 5:
da Silva discloses all subject matter of claim 1, and da Silva further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state comprises at least one of the following manners: 

running at least one reference state process configured for an RS; 
running at least one reference state process configured for an RS set; running at least one reference state process configured for a BWP; 
running at least one reference state process configured for a bandwidth; 
running at least one reference state process configured for a bandwidth combination; 
running at least one reference state process configured for a cell; or 
running at least one reference state process configured for a carrier.
(8) Regarding claim 6:
da Silva discloses all subject matter of claim 5, and da Silva further discloses wherein when there are at least two running reference state processes (failure detection layer and radio link monitoring), the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises at least one of the following manners: 
each reference state process being corresponding to one RS (An RRC_CONNECTED UE may be configured, e.g. via dedicated signaling, with at least one CSI-RS resource to be monitored for cell-level radio link monitoring and beam failure detection, para. 0213); 
each reference state process being corresponding to one RS set; 
each reference state process being corresponding to one BWP; 

each reference state process being corresponding to one carrier; 
each reference state process being corresponding to one bandwidth; or 
each reference state process being corresponding to one bandwidth combination.
(9) Regarding claim 10:
da Silva discloses all subject matter of claim 5, and da Silva further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises: 
when at least one reference state process (BFD) is running and when a reference state reset condition exists, resetting a target reference state (when the number of OOS events reaches N-oos-bfd, the UE starts a timer Timer-oos-bfd and starts to count IS events. If the timer expires while the number of counted IS events have not reached N-is-bfd, the UE should declare the detection of beam failure and invoke a beam recovery procedure. If the number of counted IS events reaches N-s-bfd, while the timer is running, the UE should leave that condition and stop the timer. This provides some time to the UE to recover without the need to indicate the network and/or the network to recover based on L1 reporting not triggered by beam failure detection, para. 0235, since counters for BFD and RLM are started once the first OOS event arrives (para. 232), therefore, when beam is recovered, the counter for RLM is also reset).
(10) Regarding claim 13:

a reference state (RLM) configured for at least one of the terminal (UE) (the UE should wait for the timer to finish before RLF is declared, para. 0227), the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination; and 
a reference state configured for at least one of an RS, an RS set, a BWP, a cell (as shown in figure 10, the RLM process involve selecting of best cell, para. 0062), a carrier, a bandwidth, or a bandwidth combination that have been reset.

Claim 1-3, 5-6, 10-15 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration).
(1) Regarding claim 1:
NPL1 discloses a state detection method for network communication, applied to a terminal, comprising: 
obtaining a monitoring configuration parameter of a reference state (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList) and RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network 
performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state (RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure, page 2), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion).
(2) Regarding claim 16:
NPL1 discloses a detection configuration method for network communication, applied to a network device, wherein the method comprises: 
sending a monitoring configuration parameter of a reference state to a terminal, wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, 
the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion).
(3) Regarding claims 2 and 17:
NPL1 further discloses the monitoring configuration parameter comprises at least one of the following information: 
one set of reference state configuration parameters configured for the terminal (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList); 
at least one set of reference state configuration parameters configured for at least one reference signal (RS) of the terminal; 
at least one set of reference state configuration parameters configured for at least one RS set of the terminal; 
at least one set of reference state configuration parameters configured for at least one bandwidth part (BWP) of the terminal (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most 
at least one set of reference state configuration parameters configured for at least one cell of the terminal; 
at least one set of reference state configuration parameters configured for at least one carrier of the terminal; or 
at least one set of reference state configuration parameters configured for at least one bandwidth or at least one bandwidth combination of the terminal.
(4) Regarding claims 3 and 18:
NPL1 further discloses wherein the at least one BWP comprises at least one activated BWP and/or at least one configured BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, under failureDetectionResourceToAddModList, a BWP is either an activated BWP or configured BWP, so the claimed limitation covers all BWP), and the at least one cell comprises at least one serving cell and/or at least one configured cell (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF), page 2, under failureDetectionResourceToAddModList, a cell can be a serving cell configured cell, therefore, the claimed limitation covers all cell).
(5) Regarding claim 5:
NPL1 further discloses the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state comprises at least one of the following manners: 

running at least one reference state process configured for an RS; 
running at least one reference state process configured for an RS set; 
running at least one reference state process configured for a BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList); 
running at least one reference state process configured for a bandwidth; 
running at least one reference state process configured for a bandwidth combination; 
running at least one reference state process configured for a cell; or 
running at least one reference state process configured for a carrier.
(6) Regarding claim 6:
NPL1 further discloses wherein when there are at least two running reference state processes, the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises at least one of the following manners: 
each reference state process being corresponding to one RS; 
each reference state process being corresponding to one RS set; 
each reference state process being corresponding to one BWP (A list of reference signals for detecting beam failure and/or cell level radio link failure (RLF). The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList); 

each reference state process being corresponding to one carrier; 
each reference state process being corresponding to one bandwidth; or 
each reference state process being corresponding to one bandwidth combination.
(7) Regarding claim 10:
NPL1 further discloses wherein the performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state further comprises: 
when at least one reference state process (RLF) is running and when a reference state reset condition exists, resetting a target reference state (BLF detection) (When the RS(s) for RLF is reconfigured by the network, the UE resets T310 and the counters related to N310 and N311. When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).
(8) Regarding claim 11:
NPL1 further discloses wherein the reference state reset condition comprises one of the following cases: 
at least one target resource is reset, reconfigured, activated, deactivated, or switched (When the RS(s) for RLF is reconfigured by the network, the UE resets T310 When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList, the examiner interprets the reconfigured RS as the claimed target resource); and 
configuration information corresponding to the reference state is reset or reconfigured (RS(s) for RLF is reconfigured by the network), wherein 
the target resource comprises at least one of the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, page 2, section failureDetectionResourcesToAddModList).
(9) Regarding claim 12:
NPL1 further discloses wherein the configuration information comprises at least one of the following information: 
a reference state configuration parameter; or 
a target resource corresponding to the reference state (See also the BeamFailureRecoveryConfig IE (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList, the examiner interprets the reconfigured RS as the claimed target resource).
(10) Regarding claim 13:
one of the following information: 
a reference state configured for at least one of the terminal (UE, page 2, section failureDetectionResourcesToAddModList), the RS, the RS set, the BWP, the cell, the carrier, the bandwidth, or the bandwidth combination; and 
a reference state configured for at least one of an RS, an RS set, a BWP (The network configures at most two detection Resources per BWP for the purpose "beam Failure" or "both'', page 2, section failureDetectionResourcesToAddModList), a cell, a carrier, a bandwidth, or a bandwidth combination that have been reset.
(11) Regarding claim 14:
NPL1 further discloses wherein the resetting a target reference state comprises: 
resetting at least some parameters of reference state configuration parameters corresponding to the target reference state (When the RS(s) for beam failure detection (BFD) is reconfigured by the network, the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).
(12) Regarding claim 15:
NPL1 further discloses wherein the resetting at least some parameters comprises at least one of the following manners: 
resetting or stopping a timer (the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList); or 
resetting a preset counter, 
when the reference state comprises the BFD, the preset counter comprises a beam failure instance counter (counter related to beamFailurelnstanceMaxCount) (the UE resets the on-going beamFailureDetectionTimer and the counter related to beamFailurelnstanceMaxCount, page 2, section failureDetectionResourcesToAddModList).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration) in view of Kazmi et al. (US 2017/0093544 A1).
(1) Regarding claim 19:

obtaining a monitoring configuration parameter of a reference state (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion), wherein the monitoring configuration parameter comprises at least one set of reference state configuration parameters (page 2, RadioLinkMonitoringConfig field descriptions (beamFailureDetectionTimer, beamFailureInstanceMaxCount, and failureDetectionResourceToAddModList) and RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure); and
performing, based on the monitoring configuration parameter, a detection process corresponding to the reference state (RadioLinkMonitoringRS field descriptions, discloses a reference signal that the UE shall use for radio link monitoring. The network provides an ssb-lndex only if the purpose is set to rlf or determines whether the UE shall monitor the associated reference signal for the purpose of cell- and/or beam failure, page 2), 
wherein the reference state comprises radio link monitor (RLM) and/or beam failure detection (BFD) (the RadioLinkMonitoringConfig information element (IE) is used to configure radio link monitoring for detection of beam-and/or cell radio link failure, page 1, section 2. Discussion).

However, Kazmi discloses a computer program may be carried by a computer program product in each of the UE 900 and the network node 902 in the form of a memory having a computer readable medium and being connected to the processor P. The computer program product or memory M in each of the UE 900 and the network node 902 thus comprises a computer readable medium on which the computer program is stored e.g. in the form of computer program modules or the like to perform a method, (para. 0113).
It is desirable for the UE comprising a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor to perform the method because it perform same function of the hardware for lower cost, higher adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Kazmi to implement the method of NPL1 for the benefit for reducing cost and improving the adaptability and flexibility of the UE.  
(2) Regarding claim 20:
NPL1 discloses all subject matter of claim 1 as discussed above, but fails to disclose a computer-readable storage medium stores a computer program, and when the computer program is executed by a processor, to implement the method of claim 1.

It is desirable for the UE comprising a memory, a processor, and a computer program that is stored in the memory and capable of running on the processor, wherein when the computer program is executed by the processor to perform the method because it perform same function of the hardware for lower cost, higher adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Kazmi to implement the method of NPL1 for the benefit for reducing cost and improving the adaptability and flexibility of the UE.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (3GPP TSG-RAN WG@ Meeting 102, R2-1808416 by Huawei, Reset of BFR timers and counters with RLM reconfiguration) in view of Basu Mallick et al. (US 2019/0200248 A1).
(1) Regarding claim 7:
NPL1 discloses all subject matter of claim 6, and further discloses a cell-RLM and BFD on different BWP, but fails to disclose wherein the each reference state 
However, Basu Mallick discloses regarding the Radio Link Monitoring procedure, the downlink radio link quality of the Primary Cell (“PCell”) is monitored by a UE for the purpose of indicating Out-of-Sync/In-Sync status to higher layers. If the UE is configured with a Secondary Cell Group (“SCG”) and the parameter rlf-TimersAndConstantsSCG is provided by the higher layers and is not set to release, the downlink radio link quality of the Primary Secondary Cell (“PSCell”) of the SCG is monitored by the UE for the purpose of indicating Out-of-Sync/In-Sync status to higher layers. , para. 0032-0033.
It is desirable to have each reference state process being corresponding to one cell comprises the terminal being corresponding, in at least two cells, to at least two reference state processes because it reduces radio link recovery time.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Basu Mallick in the method of NPL1 for the benefit of reducing radio link recovery time.
(2) Regarding claim 8:
NPL1 and Basu Mallick together disclose all subject matter of claim 7, and Basu Mallick further discloses wherein the at least two cells comprise a serving (Primary Cell (“PCell”), para. 0032; the examiner interprets the primary cell as the claimed serving cell),  and/or cell a configured cell.
(3) Regarding claim 9:
NPL1 and Basu Mallick together disclose all subject matter of claim 7, and Basu Mallick further discloses wherein the at least two cells comprise at least one primary cell .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tooher et al. (US 2021/0153245 A1) discloses methods for channel access management.
Takeda et al. (US 2021/0099216 A1) discloses a user terminal and radio communication method.
Yoshioka et al. (US 2021/0058797 A1) discloses a terminal and radio communication method.
Jung et al. (US 2019/0393989 A1) discloses a method and apparatus for transmitting and receiving data in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/24/2021